Jenkins, J.
1. “An exception based upon the refusal of the court to award a nonsuit will not be considered, where, subsequently thereto, the-ease is submitted to the jury, and, a verdict being rendered against *363the defendant, a motion for a new trial is made which presents the complaint that the verdict is contrary to the evidence, and without evidence to support it.” Dudley v. Isler, 21 Ga. App. 615 (94 S. E. 827), and citations.
Decided May 16, 1918.
Rehearinq denied June 12, 1918.
Action for damages; from city court of Griffin—Judge Goodrich. September 25, 1917.
G. G. Mills, for plaintiff in error.
J. A. Darsey, J. B. Williams, contra.
2. Whether the defendant was negligent, whether such negligence constituted the proximate cause of the injury, and whether the plaintiff could by the exercise of ordinary care have avoided the consequences of defendant’s negligence, were questions which under the evidence the ’jury had the' right to determine. The verdict being supported by evidence, and the trial judge being satisfied therewith, this court is without authority to set it aside. Mayor v. Brown, 87 Ga. 596 (13 S. E. 638); City of Atlanta v. Milam, 95 Ga. 135 (22 S. E. 43); Brunswick &c. Railroad Co. v. Gibson, 97 Ga. 489, 498 (25 S. E. 484); City Council of Augusta v. Tharpe, 113 Ga. 152 (38 S. E. 389).

Judgment affirmed.


Wade, C. J., and Luke, J., concur.